Exhibit 32.1 Section 1350 Certification The following statement is provided by the undersigned to accompany the Form 10-K of RFMC Global Directional Fund, L.P. pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. 1350). The undersigned certifies that the foregoing Report on Form 10-K fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78m) and that the information contained in the Form 10-K fairly presents, in all material respects, the financial condition and results of operations of RFMC Global Directional Fund, L.P. March 31, 2010 /s/ Robert L. Lerner Robert L. LernerPresident, Principal Executive Officer andPrincipal Financial OfficerRuvane Fund Management Corporation,the general partner of RFMC Global Directional Fund, L.P.
